Per Curiam:

The petition to relocate the road was sufficient, and the board of county commissioners had jurisdiction to relocate the road even if the viewers had all reported adversely. (Laws 1911, ch. 248, § 6; See, Molyneux v. Grimes, 78 Kan. 830, 98 Pac. 278.)
That the order relocating the road was not void as against public policy because the petitioners were required to pay $125 of the assessed damages has already been decided by this court. In the case of Plaster Co. v. Blue Rapids Township, 77 Kan. 580, 96 Pac. 68, the principle involved was thoroughly considered. In the recent case of Rice v. Ard, 93 Kan. 165, 143 Pac. 418, the same principle was again considered. While one of-the questions in that case was whether or not the order was invalid because conditional, the court went beyond that subject and considered the question whether or not the order was invalid on grounds of *743public policy. The conflict in the authorities was noted, and language from the opinion in the case of North Baptist Church v. Orange, 54 N. J. Law, 111, 22 Atl. 1004, 14 L. R. A. 62 (cited in the Blue Rapids case) was quoted as expressing the views of this court. The court adheres to those, views.
The judgment of the district court is affirmed.